         Case 3:18-cv-01140-JCH Document 69 Filed 10/15/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


CHARMANE THURMAND                :                    CIVIL NO. 3:18CV01140(JCH)
    Plaintiff,                   :
                                 :
        v.                       :
                                 :
UNIVERSITY OF CONNECTICUT, SUSAN :
B. HERBST, MUN Y. CHOI, KENT     :
HOLSINGER, SCOTT JORDAN,         :
STEPHANIE REITZ, BRUCE GELSTON,  :
KIMBERLY HILL, CAROL CARSON,     :
THOMAS K. JONES, MARK E.         :
WASIELEWSKI                      :
      Defendants                 :                    OCTOBER 15, 2019

                                  JOINT STATUS REPORT

Status of Pleadings

       On April 22nd, the Court granted in part and denied in part the Defendants’ motion to

dismiss (Doc. # 56). That decision dismissed all claims against Defendant Kimberly Hill.

       On April 29th, an Answer to the Complaint with Affirmative Defenses was filed by the

remaining Defendants, by Mun Y. Choi, Bruce Gelston, Susan V. Herbst, Kent Holsinger, Scott

Jordan, Stephanie Reitz, and the University of Connecticut.

       On May 17th, the Plaintiff served Kimberly Hill with the original Complaint, returning

that executed summons on May 24th. (Doc. # 61).

       AAG Nancy A. Brouillet appeared on behalf of Defendant Hill in her individual capacity

on June 6, 2019. (Doc. # 62). Also on June 6th, Defendant Hill filed a motion to dismiss with a

memorandum of law. (Doc. # 63).

       On June 11th, Plaintiff filed a motion to amend the Complaint. (Doc. # 64) and her

opposition to the Defendant Hill’s motion to dismiss. (Doc. # 66).
            Case 3:18-cv-01140-JCH Document 69 Filed 10/15/19 Page 2 of 4




       On June 11th, Defendants filed a motion in opposition in part to the motion to amend the

Complaint, opposing only the addition of claims against Hill that had been dismissed on April

22nd. (Doc. # 65).

       Thus, the motion to amend the complaint and motion to dismiss by Defendant Hill are

ripe for adjudication.

Status of Discovery

       Following a conference on June 11th, the Court extended the deadlines so that discovery

is due by January 27, 2020 and the deadline for the dispositive motions is February 28, 2010.

       UConn Defendants served Plaintiff with interrogatories and production requests to which

she responded on January 10, 2019. Plaintiff served requests for production upon all Defendants

on December 7, 2018. Responses were initially due on January 6, 2019. UConn Defendants'

consent motion for extension of time to respond was granted, and the responses were provided

on March 6, 2019.

       Plaintiff's deposition has been noticed for December 12, 2019.

Deadlines

       It is anticipated that all discovery will be completed by the current deadline of January

27, 2020.

Dispositive Motions

       UConn Defendants may file a motion for summary judgment asserting various defenses

raising, inter alia, qualified immunity. Defendants anticipate filing a motion for summary

judgment on or before the current deadline of February 28, 2020.

       Plaintiff anticipates filing a motion for summary judgment.
         Case 3:18-cv-01140-JCH Document 69 Filed 10/15/19 Page 3 of 4




Joint Trial Memorandum

       The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil

Cases will be filed on or before the March 30, 2020, or 30 days after a ruling on any summary

judgment motions, whichever is later.

Trial Readiness

       The case will be ready for trial no sooner than 45 days after filing the joint trial

memorandum.

                                                      PLAINTIFF,

                                                      CHARMANE D. THURMAND,

                                                       By:____/s/______
                                                      James S. Brewer (ct07019)
                                                      67 Russ Street
                                                      Hartford, CT 06106
                                                      Tel: (860) 217-0652
                                                      jbreweratty@gmail.com


                                                      UCONN DEFENDANTS,

                                                      UNIVERSITY OF CONNECTICUT,
                                                      SUSAN HERBST MUN Y. CHOI, KENT
                                                      HOLSINGER, SCOTT JORDAN ,
                                                      STEPHANIE REITZ BRUCE GELSTON,
                                                      and KIMBERLY HILL,

                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL

                                              By:     ___ Nancy A. Brouillet
                                                      Nancy A. Brouillet
                                                      Assistant Attorney General
                                                      55 Elm Street, P.O. Box 120
                                                      Hartford, CT 06141-0120
                                                      Tel.: (860) 808-5340
                                                      Fax: (860) 808-5383
                                                      Email: Nancy.Brouillet@ct.gov
                                                      Federal Bar # ct03138
          Case 3:18-cv-01140-JCH Document 69 Filed 10/15/19 Page 4 of 4




                                        CERTIFICATION
       I hereby certify that on October 15, 2019 a copy of the foregoing was filed electronically.

Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

                                                       ___ Nancy A. Brouillet _______________
                                                       Nancy A. Brouillet (# ct03138)
                                                       Assistant Attorney General
